Citation Nr: 0808913	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  99-24 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic arthritis of the right hip.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The veteran had active service from July 1969 to May 1971.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from May 1998 and December 2001 
rating decisions.  In May 1998, the RO assigned an increased 
rating to 20 percent for the veteran's right hip disability; 
effective from January 29, 1998, the date of receipt of claim 
for increase.  38 C.F.R. § 3.400(o)(2).  In December 2001 the 
RO assigned an increased rating to 30 percent, effective from 
July 25, 2001; a date the RO interpreted as the date of a new 
claim for increase.  A video conference hearing before the 
undersigned acting member of the Board was held in April 
2004.  The Board remanded the appeal for additional 
development in December 2004.  

In October 2006, the Board granted an increased rating to 30 
percent prior to July 25, 2001, and denied an evaluation in 
excess of 30 percent from July 25, 2001, and the veteran 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court").  In October 
2007, the Court granted a Joint Motion to Vacate that part of 
the decision which denied an evaluation in excess of 30 
percent, and Remand the October 2006 Board decision for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

As a result of the order of the Court, the Board has been 
directed to undertake appropriate action consistent the Joint 
Motion for Remand and to readjudicate the claim.  

In the Joint Motion, it was argued that VA failed to assist 
the veteran in the development of his claim under the 
Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, 
that the July 2005 VA examination report did not include 
specific findings necessary to rate the veteran's right hip 
disability as requested in the Board's December 2004 remand.  
The appeal was remanded by the Board in December 2004, 
primarily to obtain essential medical information concerning 
the severity of the right hip disability and, in particular, 
the degree of any functional impairment.  The examiner was 
asked to provide responses to specific questions concerning 
the right hip disability, and to render an opinion concerning 
the degree of any functional loss due to pain, on repeated 
use, and during flare-ups under 38 C.F.R. §§ 4.40 and 4.45, 
and the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
It appears that the Board's detailed instructions were not 
completed.  

While the VA examiner in July 2005 provided information 
concerning actual impairment in the right hip, he did not 
respond to all questions posed or provide sufficiently 
detailed information to assess the degree of functional 
impairment due to pain, weakness, fatigability, or 
incoordination under 38 C.F.R. §§ 4.40, 4.45 and the holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Specifically, 
the Court in DeLuca, held that any identified functional loss 
should be, if feasible, expressed in terms of additional 
range of motion loss.  The Board recognizes that these may be 
difficult questions to answer without resorting to 
speculation.  Nonetheless, the Court requires that they are 
addressed by a physician, as the Board is not competent to 
render opinions requiring medical expertise.  

The Board is required to discuss its reasons and bases for 
assigning a particular disability rating with reference to 
the criteria contained in the relevant diagnostic code(s).  
It is not permitted to discuss factors outside the scope of 
the rating criteria, nor is it permitted to speculate on the 
presence or absence of the criteria on the basis of 
incomplete information.  Pernorio v. Derwinski, 2 Vet. App. 
625 (1992).  

Further, a remand by the Board imposes upon the Secretary of 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  Where the remand orders are not complied with, 
the Board errs in failing to insure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Because the remand 
instructions were not complied with fully, the Board is 
required to remand the appeal for another VA examination 
which addresses all impairments resulting from the right hip 
disability.  Id; see also 38 C.F.R. § 19.9 (2007).  

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his right hip 
disability.  All indicated tests and 
studies are to be performed.  The claims 
folder must be made available to the 
examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  

I  The examiner should note any 
limitation of motion in the right 
hip and indicate what is considered 
normal range of motion.  

II  The examiner should determine 
whether the right hip exhibits 
weakened movement, excess 
fatigability, or incoordination 
which is attributable to the 
service-connected disability.  If 
feasible, these determinations 
should be expressed in terms of the 
degree of additional loss of range 
of motion or favorable, intermediate 
or unfavorable ankylosis.  

III  The examiner should express an 
opinion on whether pain could 
significantly limit functional 
ability during flare-ups or when the 
right hip is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable, intermediate or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  

IV  The examiner should indicate 
whether the veteran has malunion or 
nonunion of the right hip.  If he 
wears a brace, the function of the 
brace should be described, to 
include whether the brace is needed 
to preserve weightbearing.  

The examiner is advised that all 
questions must be answered, to the extent 
feasible, so that the Board may rate the 
veteran's right hip disability in 
accordance with the specified criteria.  
If the examiner finds that it is not 
feasible to answer any question, he or 
she should so indicated and include an 
explanation.  The clinical findings and 
reasons upon which the opinions are based 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

2.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine if all medical 
findings necessary to rate the veteran's 
right hip disability have been provided 
by the examiner, and whether he or she 
has responded to all questions posed.  If 
not, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2007).  

3.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The appellant need take no action 
unless otherwise notified.  However, the Board takes this 
opportunity to advise the appellant that the conduct of the 
efforts as directed in this remand, as well as any other 
development deemed necessary, is needed for a comprehensive 
and correct adjudication of his claim.  His cooperation in 
VA's efforts to develop the claim, including reporting for 
any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial 
of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  




____________________________________________
K. D. Hudson
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

